Citation Nr: 1501036	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include granulomatous disease or a granuloma, including as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to an initial rating greater than 10 percent for right wrist carpal tunnel syndrome.

3.  Entitlement to a disability rating greater than 10 percent for left knee retropatellar pain syndrome with degenerative changes.

4.  Entitlement to a disability rating greater than 10 percent for right knee retropatellar pain syndrome with degenerative changes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1973 to December 1975 and from March 1977 to March 1979 and in the U.S. Air Force from October 1980 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted the Veteran's claim of service connection for right wrist carpal tunnel syndrome (which was characterized as right carpal tunnel syndrome), assigning a 10 percent rating effective May 23, 2008, and denied the Veteran's claims for disability ratings greater than 10 percent for left knee retropatellar pain syndrome with degenerative changes and for right knee retropatellar pain syndrome with degenerative changes.  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in July 2010 and requested a Travel Board hearing which was held at the RO in March 2014 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.  The Veteran requested that his increased rating claims for left knee retropatellar pain syndrome with degenerative changes and for right knee retropatellar pain syndrome with degenerative changes be withdrawn on the record at his March 2014 Board hearing.

This matter also is before the Board on appeal from a November 2011 rating decision in which the RO in Louisville, Kentucky, denied, in pertinent part, the Veteran's claim of service connection for a pulmonary disability, to include granulomatous disease or a granuloma, including as due to exposure to contaminated water at Camp Lejeune ("Camp Lejeune claim").  The Veteran disagreed with this decision in February 2012.  He perfected a timely appeal in May 2013.  Having reviewed the record evidence, the Board finds that the issues on appeal should be recharacterized as stated on the title page of this decision.

The Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, jurisdiction over the Veteran's appeal was transferred to the Louisville RO.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating greater than 10 percent for right wrist carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Louisville, Kentucky).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran had active service at U.S. Marine Corps Base Camp Lejeune, North Carolina, in 1975 and may have been exposed to contaminated water while serving at this facility.

2.  The record evidence shows that the Veteran does not experience any granulomatous disease which could be attributed to active service or any incident of service, including as due to exposure to contaminated water at Camp Lejeune.

3.  The record evidence shows that the Veteran's granuloma seen on a January 2009 chest x-ray is stable and benign and is not attributable to active service or any incident of service, including as due to exposure to contaminated water at Camp Lejeune.

4.  In statements on the record at his March 4, 2014, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issues of entitlement to increased ratings for left knee retropatellar pain syndrome with degenerative changes and for right knee retropatellar pain syndrome with degenerative changes.


CONCLUSIONS OF LAW

1.  A pulmonary disability, to include granulomatous disease or a granuloma, was not incurred in or aggravated by active service, including as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to a disability rating greater than 10 percent for left knee retropatellar pain syndrome with degenerative changes and to a disability rating greater than 10 percent for right knee retropatellar pain syndrome with degenerative changes.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June and November 2008 and in July 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a pulmonary disability, to include granulomatous disease or a granuloma, including as due to exposure to contaminated water at Camp Lejeune.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in November 2011; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA specifically notified VA in January 2006 that the Veteran was not in receipt of Social Security disability benefits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for a pulmonary disability, to include granulomatous disease or a granuloma, including as due to exposure to contaminated water at Camp Lejeune.  The Veteran was assisted at the hearing by an accredited representative from AMVETS.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA also obtained an opinion in August 2014 from a Veterans Health Administration (VHA) clinician concerning the contended causal relationship between the Veteran's granulomatous disease or granuloma and active service, including as due to contaminated water exposure at Camp Lejeune.  Given that the pertinent medical history was noted by the examiners, this evidence sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds this evidence is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Camp Lejeune Claim

The Veteran contends that he incurred a pulmonary disability, to include granulomatous disease or a granuloma, during active service, including as due to exposure to contaminated water at Camp Lejeune.  He specifically contends that exposure to contaminated water while serving at Camp Lejeune in 1975 caused or contributed to his current pulmonary disability (which has been characterized as granulomatous disease and as a granuloma).

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because a pulmonary disability, to include granulomatous disease or a granuloma, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim. 

Factual Background

The Veteran's available service personnel records demonstrate that he served at Camp Lejeune between March and December 1975.  VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). 

In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id.

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodisplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

The Veteran's available service treatment records show no complaints of or treatment for granulomatous disease or a granuloma during his 2 periods of active service in the U.S. Marine Corps and his period of service in the U.S. Air Force.  

At his enlistment physical examination in December 1973 at the beginning of his first period of Marine Corps service, the Veteran reported that he was in good health, denied any relevant pre-service medical history, and clinical evaluation was completely normal.  At his separation physical examination in December 1975 at the end of his first period of Marine Corps service, clinical evaluation was completely normal except for a scar on the left side of his neck.

On U.S. Air Force periodic physical examination in June 1985, clinical evaluation of the Veteran was completely normal.  These results were unchanged on subsequent periodic physical examination in August 1991.

At his separation physical examination in May 1996 at the end of his U.S. Air Force service, clinical evaluation was normal except for partial cerumen impaction in the right ear canal, bilateral knee crepitus and patellar grinding, and minimal right knee lateral laxity.  He also had poor dental hygiene.  A chest x-ray showed no significant underlying cardiopulmonary abnormalities.  The Veteran denied any relevant in-service medical history.

The post-service evidence shows that VA chest x-ray in January 2009 found a well-marginated lung lesion or density in the right lower lobe.  A computerized tomography (CT) scan of the Veteran's chest in January 2009 showed evidence of old, well-healed granulomatous disease in the right lower lung, consistent with a well-calcified, large granuloma.

In an August 2011 letter, the Veteran contended that he had been exposed to contaminated water while stationed at Camp Lejeune from February to December 1975.

On VA examination later in August 2011, the Veteran's complaints included granulomatous disease which he attributed to in-service exposure to contaminated water while serving at Camp Lejeune.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's complaint of granulomatous disease "refers to results on the [computerized tomography (CT)] scan of the thorax [on] January 9, 2009, which diagnosed old, well healed, granulomatous disease within the soft tissue of the right lower lung.  This was a well-calcified, large granuloma.  The Veteran denies hemoptysis, unusual weight loss or gain, infectious disease, fever or night sweats or need for oxygen."  Physical examination showed clear lungs to percussion and auscultation.  The VA examiner noted that there were "references discussing the possibility of granulomatous formation in the lungs being related to pesticide exposure" in information that had been provided to him along with the VA examination request.  This examiner also cited a Textbook of Functional Medicine (2010) for "biochemistry that can explain the evolution of this process."  This examiner finally stated that he had "practiced medicine for 43 years with specialized training in nutrition and functional medicine, and I have also had experience treating many patients with chemical sensitivity many of whom were exposed to various types of pesticides."

In a November 2011 addendum to the August 2011 VA examination report, the VA examiner who conducted the August 2011 VA examination stated, " Granulomatous is not a diagnosis.  This refers to asymptomatic granulomatous disease found on chest x-ray.  This is not an unusual finding on chest x-rays and its etiology cannot be linked to contaminated water exposure without resorting to mere speculation."

In response to a request from the Board for a medical opinion, a VHA clinician stated in August 2014 that he had reviewed the Veteran's medical records.  He noted that the Veteran had been stationed at Camp Lejeune.  He also stated, "It has been conceded that the water near the camp was contaminated and the Veteran was likely exposed to such water."  The VHA clinician stated further that a January 2009 chest x-ray "showed a well circumscribed nodule in the" right lower lobe of the lung.  A CT scan confirmed the presence of this lesion which "has remained stable and produced no symptoms and has justifiably been diagnosed as a benign granuloma."  This clinician also stated further:

The Veteran has a benign calcified spot on the [chest x-ray] which will never cause any clinical problems.  Granulomatous disease generally refers to any of several lung disorders that are characterized by a specific pathological finding of granulomas under the microscope.  These include infectious diseases (e.g. tuberculosis, histoplasmosis), idiopathic diseases (e.g. sarcoidosis), and certain industrial exposure diseases (e.g. berylliosis).  The Veteran does not have any of these active diseases and the current minor radiographic finding should not be confused with them.

The VHA clinician opined that it was less likely than not that the Veteran's January 2009 chest x-ray abnormality was related either causally or etiologically "to anything that occurred during his time in the service.  Specifically, it seems very unlikely that the contaminated water at Camp Lejeune is in any way involved."  This clinician finally noted that medical evidence dated subsequent to the January 2009 chest x-ray "do[es] not indicate symptoms related to the benign [chest x-ray] abnormality originally found in 2009."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a pulmonary disability, to include granulomatous disease or a granuloma, including as due to exposure to contaminated water at Camp Lejeune.  The Board notes initially that, because the Veteran's service personnel records clearly show that he was stationed at Camp Lejeune in 1975, he may have been exposed to contaminated water at that facility.  The Veteran contends that his exposure to contaminated water at Camp Lejeune caused or contributed to the granuloma found on a post-service chest x-ray in January 2009.  The record evidence does not support the Veteran's assertions of in-service incurrence of a respiratory disability, to include granulomatous disease or a granuloma, or an etiological link between the benign granuloma found on a January 2009 chest x-ray and active service or any incident of service, to include exposure to contaminated water at Camp Lejeune.  It shows instead that the Veteran does not experience any current disability due to granulomatous disease which could be attributed to active service and his post-service granuloma diagnosed initially following a chest x-ray in January 2009 is benign and not related to active service or any incident of service, including as due to exposure to contaminated water at Camp Lejeune.  The Veteran's service treatment records show no complaints of or treatment for a pulmonary disability, to include granulomatous disease or a granuloma, at any time during active service, including in 1975 when he was stationed at Camp Lejeune.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for a pulmonary disability, to include granulomatous disease or a granuloma, including as due to exposure to contaminated water at Camp Lejeune.  The Board acknowledges that, following a chest x-ray and CT scan of the Veteran's chest in January 2009, he was diagnosed as having old, well-healed granulomatous disease in the right lower lung, consistent with a well-calcified, large granuloma.  The Board also acknowledges that, following VA examination in August 2011, the VA examiner stated in a November 2011 addendum that the etiology of the Veteran's asymptomatic granulomatous disease noted on January 2009 chest x-ray could not be linked to exposure to contaminated water at Camp Lejeune without resorting to mere speculation.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court further held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his November 2011 addendum opinion regarding the etiology of the Veteran's granulomatous disease and did not provide any further explanation of his opinion, this opinion is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  The Board notes in this regard that, given the deficient rationale provided by the VA examiner in November 2011, neither the August 2011 VA examination report nor the November 2011 addendum was relied upon in adjudicating the Veteran's claim.

By contrast, following a review of the Veteran's medical records, the August 2014 VHA clinician clearly stated that the Veteran's granuloma (or lung lesion) "has remained stable and produced no symptoms and has justifiably been diagnosed as a benign granuloma."  This clinician concluded, "The Veteran has a benign calcified spot on the [chest x-ray] which will never cause any clinical problems."  He also concluded that there was no clinical evidence that the Veteran experienced any current disability due to a granulomatous disease.  He opined that it was less likely than not that the Veteran's post-service benign granuloma was related to active service or any incident of service, to include as due to exposure to contaminated water at Camp Lejeune.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a pulmonary disability, to include granulomatous disease or a granuloma, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the August 2014 VHA clinician found that the Veteran did not have any granulomatous disease and his benign granuloma noted on chest x-ray in January 2009 "will never cause any clinical problems."  (Emphasis added.)  It also appears that the Veteran's granuloma is stable and benign (as the VHA clinician noted in August 2014).  In summary, the Board finds that service connection for a respiratory disability, to include granulomatous disease or a granuloma, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran essentially has asserted that his symptoms of a respiratory disability, to include granulomatous disease or a granuloma, have been continuous since service.  He asserts that he continued to experience symptoms relating to a pulmonary disability (lung lesions) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a respiratory disability, to include granulomatous disease or a granuloma, after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a respiratory disability, to include granulomatous disease or a granuloma, since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant in-service history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his lungs were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a respiratory disability, to include granulomatous disease or a granuloma, for more than a decade following active service.  The Board emphasizes the multi-year gap between discharge from active service (1996) and initial diagnosis of granulomatous disease or a granuloma following a chest x-ray in 2009 (a 13-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bilateral knee retropatellar pain syndrome with degenerative changes (1996), right hand degenerative joint disease (1999), a left thumb fracture (1996), bilateral great toe degenerative joint disease (1999), shin splints of the bilateral lower extremities (2001), bilateral ankle disabilities (2002 and 2006), and right wrist carpal tunnel syndrome (2008).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a pulmonary disability.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for degenerative joint disease of the bilateral knees, lupus, and for a left ankle disability in November 1996, approximately 1 month after his service separation, but did not claim service connection for a respiratory disability or make any mention of any respiratory symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current granulomatous disease which could be attributed to active service and no etiological link between a benign granuloma and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the VLJ noted at the outset of the Veteran's March 2014 Board hearing that the Veteran's claims for disability ratings greater than 10 percent for left knee retropatellar pain syndrome with degenerative changes and for right knee retropatellar pain syndrome with degenerative changes had been withdrawn.  See Board hearing transcript dated March 4, 2014, at pp. 2.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for a pulmonary disability, to include granulomatous disease or a granuloma, including as due to exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to a disability rating greater than 10 percent for left knee retropatellar pain syndrome with degenerative changes is dismissed.

Entitlement to a disability rating greater than 10 percent for right knee retropatellar pain syndrome with degenerative changes is dismissed.


REMAND

The Veteran also contends that his service-connected right wrist carpal tunnel syndrome is more disabling than currently evaluated.  He specifically testified at his March 2014 Board hearing that this disability resulted in tingling in his right hand and an inability to grasp objects with his right hand without stiffness and soreness.  See Board hearing transcript dated March 4, 2014, at pp. 5.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the Veteran's claims file shows that his most recent VA examination for right wrist carpal tunnel syndrome occurred in January 2010.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in January 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right wrist carpal tunnel syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. 

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected right wrist carpal tunnel syndrome in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected right wrist carpal tunnel syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to state whether the Veteran's service-connected right wrist carpal tunnel syndrome is manifested by moderate incomplete paralysis of the median nerve or severe incomplete paralysis of the median nerve.  The examiner also is asked to state whether the Veteran's service-connected right wrist carpal tunnel syndrome is manifested by complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of wrist weakened, or pain with trophic disturbances.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


